Citation Nr: 0124245	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran was separated from active duty in December 1969 
following over 20 years of active service.  This appeal 
initially arose from an April 1993 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

The Board of Veterans' Appeals (Board) remanded the case for 
additional development in October 1997.  Subsequently, the 
Board, in a July 2000 decision, denied the veteran's claim 
for a compensable evaluation for hemorrhoids.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in May 
2001, issued an Order which vacated the July 2000 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand.


REMAND

As noted in the Joint Motion, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the VCAA, 
and pursuant to the Court's order, a remand of the claim in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In September 2001, the veteran's representative submitted 
additional argument to the Board, along with a cover letter 
and waiver of RO consideration.  The representative's 
argument noted that the Joint Motion for Remand included the 
following:

Upon remand, the Board should readjudicate 
Appellant's claim for entitlement to an 
increased (compensable) rating for 
hemorrhoids.  As part of this process, the 
Board should consider whether any 
additional rating codes might be 
applicable to Appellant's disability, 
including those addressing the corollary 
issue of fecal leakage (i.e., Diagnostic 
Code 7332) that has been noted on several 
past examinations.

Thus, on remand, the RO should specifically determine whether 
any additional rating codes might be applicable to the 
veteran's hemorrhoid disability.  Additionally, the Board 
notes that the veteran last underwent a VA examination for 
ratings purposes in December 1998.  At this point, a current 
examination is needed to properly evaluate the claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected hemorrhoids.  
The claims folder, as well as a copy of 
this Remand decision, should be provided 
the examiner for review prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present.  The presence or absence of 
persistent bleeding, anemia, fissures, 
excessive redundant tissue, or large or 
thrombotic irreducible hemorrhoids should 
be noted.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of disability should be 
administered.  The examiner should 
comment as to the relationship, if any, 
between any fecal leakage and the service 
connected hemorrhoids disability.  A 
comprehensive report containing complete 
rationale for all opinions expressed must 
be provided and associated with the 
claims folder.

3.  Thereafter, the RO should 
readjudicate the appellant's claim, with 
consideration of the evidence developed 
above as well as the arguments submitted 
to the Board in September 2001.  As part 
of this process, the RO should consider 
whether any additional rating codes might 
be applicable to the appellant's 
disability, including those addressing 
the corollary issue of fecal leakage 
(i.e., Diagnostic Code 7332).

4.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




